DETAILED ACTION

Primary Examiner acknowledges Claims 1-6 and 8-14 are pending in this application, with Claims 1, 3, 4, 6, 9, 11, and 12 having been currently amended, and Claims 7 and 15 having been cancelled by preliminary amendment on November 30, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320).
As to Claim 1, Baigent discloses a cushion member (Figure 7A) for a mask structure to be worn on a face of a user, the cushion member (Figure 7A) comprising: a cushion portion (3100, “seal-forming structure” Para 0285 and “the seal-forming structure 3100 may be made from silicone, textile or foam.” Para 0294) having a sealing portion (defined by the region of 3101 an opening 3101 through which the patient's airways may be provided with the supply of gas at positive pressure.” Para 0305) and a body portion (defined by the region of 3100 extending to 3103, “a clip 3103 that may be used to releasbly attach the seal forming structure 3100 to the plenum chamber 3200. The clip 3103 may be structured to engage the plenum chamber 3200 with at least one of a snap-fit, a press fit, and a friction fit. The clip 3103 may be permanently attached to the seal forming structure 3100 such that separation of these components would damage at least one of them. The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) extending from the sealing portion (defined by the region of 3101 which encompasses the face of the user), the sealing portion (defined by the region of 3101 which encompasses the face of the user) being structured to engage the face of the user; and at least one mesh member (3102, “a mesh structure 3102 is integrated into the seal forming structure 3100 at the opening 3101. The mesh structure 3102 may be a filtering material to filter undesirable particulate matter from the flow of pressurized gas before the gas reaches the patient's airways.” Para 0306) embedded in (“integrated into” Para 0306; additionally, it should be noted if Applicant insists the term “embedded” is a particular feature - Baigent discloses functional equivalence between the word “embedded or sandwiched within” Para 0348, and still further, the general denotation of “embed” is “fix an object firmly and deeply in a surrounding mass” the nature of the mesh member of Baigent within the cushion member is effectively the mesh member fixed firmly within the surrounding mass which is the cushion member) at least one of the sealing portion (defined by the region of 3101 which encompasses the face of the user), wherein the at least one mesh member (3102) is made of fabric (“The mesh structure 3102 may be a filtering material, an HME material, and/or a foam material.” Para 0312), and wherein the cushion 
Regarding the limitation of fabric material for the mesh member, Baigent discloses the relationship between the mesh member and the material composition wherein Baigent the disclosed mesh foam material could be modified for a textile material, for example:  “the textile membrane may be a flocked foam” Para 0069; “Other materials may also be used for the seal-forming structure 3100, such as a textile or fabric material.” Para 0296; and “the seal forming structure 3100 may comprise a foam or a fabric laminate to form a seal with the patient's airways in use.” Para 0319.  Consequently, Baigent’s disclosure inherently discusses the applications of utilizing alternative material constructions including but not limited to the switching of foam for textile materials was a known routine and conventional functional equivalent in order to meet the desired properties of the mesh structure.  Additionally, it is well known that historical filtering materials and HME materials have included fabric or textile materials such as cotton, gauze, or cellulose.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the material composition of the mesh of Baigent to be made of a known functionally equivalent material such as a textile in lieu of foam as taught by Baigent for the purpose of imparting the desired mesh properties.
As to Claim 9, please see the rejection of Claim 1, wherein the difference is the process of “overmolding”; however, Baigent discloses the concept of overmolding was known.  Specifically, “In FIG. 7C, the clip 3103 may be overmolded onto the textile material of the seal forming structure. Overmolding the clip 3103 to the seal forming structure 3100 may result in at least one of mechanical bond and a chemical bond to be formed therebetween.”(Para 0309 
least one of mechanical bond and a chemical bond to be formed therebetween.”(Para 0309 and 0310).  
As to Claims 3 and 11, Baigent discloses the at least one mesh member (3102) has a plurality of thru holes (defined by the “filtering” effect - “The mesh structure 3102 may be a filtering material to filter undesirable particulate matter from the flow of pressurized gas before the gas reaches the patient's airways. The mesh structure 3102 may be a heat and moisture exchanging (HME) material that absorbs heat and moisture from gas exhaled by the patient, which is then absorbed by the flow of gas pressurized gas as it travels to the patient's airways during inhalation.” Para 0306); and wherein the at least one of body portion (defined by the region of 3100 extending to 3103) extends through each of the plurality of thru holes (best seen Figures 7F and 7G).
As to Claim 6, Baigent discloses the at least one of the sealing portion (defined by the region of 3101 which encompasses the face of the user) comprises a first embedding portion (defined by the area engaging and overlapping 3101 and 3102 as best seen in Figures 7F and 7G); wherein the at least one mesh member (3102) comprises a first mesh member embedded in the first embedding portion (defined by the area engaging and overlapping 3101 and 3102 as 
As to Claim 8, please see the rejection of Claim 1, wherein the difference is the discussion of the “mask is a patient interface device”.  As shown in the Title - “TEXTILE PATIENT INTERFACE”, Baigent discloses a patient interface device. 
As to Claim 14, Baigent discloses the at least one mesh member (3102) is made of a first material (“The mesh structure 3102 may be a filtering material, an HME material, and/or a foam material.” Para 0312); and wherein the cushion portion (3100) is made of a second material (“the seal-forming structure 3100 may be made from silicone, textile or foam.” Para 0294) different than the first material (“The mesh structure 3102 may be a filtering material, an HME material, and/or a foam material.” Para 0312).  As shown above, Baigent discloses the mesh member may be a filtering material or HME material, while the cushion portion may be made of silicone - thus, meeting the claimed variation of having different materials for each part. 
As to Claims 5 and 13, Baigent discloses the cushion portion (“the seal-forming structure 3100 may be made from silicone, textile or foam.” Para 0294) has a first modulus of elasticity; and wherein the at least one mesh member (“The mesh structure 3102 may be a filtering material, an HME material, and/or a foam material.” Para 0312) has a second modulus of elasticity less than the first modulus of elasticity.  Regarding the modulus of elasticity, as well known the modulus of elasticity of a cushion made of silicone is greater than the modulus of elasticity of a mesh made of foam.  Should Applicant respectfully disagree, as evidence by Clarke et al. (6,068,459), Clarke states “The foam preferably has a modulus of elasticity no greater than about 40 psi”; while, “The elastomer material may comprise a silicone compound having a low modulus of elasticity. The elastomer material with voids preferably has a modulus of elasticity no greater than about 100 psi.” (Summary, Column 3, Lines 35-50). Thus, the modulus of elasticity of the mesh made of foam is less than the modulus of elasticity of the cushion made of silicone as claimed. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baigent et al. (2017/0326320) in view of Bono (5,603,314).
As to Claims 4 and 12, Baigent discloses the at least one mesh member (3102) is made of a first material (“The mesh structure 3102 may be a filtering material, an HME material, and/or a foam material.” Para 0312) wherein the mesh member provides a filtering feature for the patient interface; yet does not expressly disclose “the plurality of thru holes are selected from the group consisting of circular-shaped thru holes having a diameter greater than about 0.003 millimeters, elongated slots having a height greater than about 0.003 millimeters, square-shaped thru holes having a side length greater than about 0.003 millimeters, and hexagonal-shaped thru holes having a height greater than about 0.003 millimeters.”  It is noted 0.003 millimeters is equal to 3 micrometers.
Bono teaches a patient interface device having filtering properties which permit the electrostatic attraction of particles “in the range of about 0.3-7 micrometers” thereby “reducing the leakage of radioactive contamination, bacteria, or viruses, for example, that would otherwise pass around the filter during normal use.” (Column 3, Lines 10-20).  

Regarding the shape, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Applicant has not asserted the particular shapes as claimed provide a particular advantage, solve a stated problem, or serve a purpose different from that of providing a sufficient mesh structure suitable for filtering particles greater than 0.003 millimeters or 3 micrometers; thus, the use of the specific shape lacks criticality in its design.   Consequently, one of ordinary skill in the art would have expected the filtering mesh of the modified Baigent would perform equally well with Applicant’s invention as the modified Baigent as taught by Bono teaches particles greater than 3 microns may be suitable for the filtering of “radioactive contamination, bacteria, or viruses”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the filtering mesh member of Baigent to be sized to retain particles greater than 0.003 millimeters or 3 micrometers in order to provide filtration of “radioactive contamination, bacteria, or viruses” through the mesh member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Veliss et al. (2008/0047560) discloses an additional cushion member for a mask having a cushion portion having a sealing portion and a body portion, and an additional layer embedded in at least one of the sealing portion and the body portion, wherein the cushion member is made from a plurality of textile materials (see Para 0046-0047 and Figures 2-4).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785